Exhibit 10.1



EMPLOYMENT AGREEMENT

This employment agreement (this “Agreement”) is made and effective as of the
16th day of June, 2008 (such date shall be no earlier than the Visa Date – as
defined below), by and between Neil Warma (hereinafter referred to as
“Employee”) and Opexa Therapeutics, Inc. (hereinafter referred to as “Opexa”)

W I T N E S S E T H:

WHEREAS, Employee desires to be employed by Opexa, and Opexa desires to employ
Employee;

WHEREAS, Opexa desires to retain key executives and promote their dedication;

WHEREAS, Opexa’s success requires the protection of its intellectual property,
proprietary information and goodwill and Opexa is willing to employ Employee,
subject to the terms and conditions below;

WHEREAS, the Employee and Opexa jointly wish to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the employment by Opexa, the
compensation and other remuneration to be paid by Opexa and received by the
Employee for such employment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Employee, it is
agreed by and between the parties hereto as follows:

1.

Employment

Opexa agrees to employ the Employee, and Employee agrees that Employee will
devote Employee’s full business time, skill, and commercially reasonable efforts
during Employee’s employment to such duties as may be reasonably assigned to
Employee.  Employee will faithfully and diligently endeavor to further the best
interests of Opexa during Employee’s employment.  Employee has been issued a
H-1B visa or otherwise maintains an immigration status which allows him to work
in the United States as contemplated by this Agreement (the date of obtaining
such visa or status being the “Visa Date”), and Employee will continue to
maintain such visa or such status in full force and effect throughout the term
of this Agreement so long as Opexa performs such undertakings as are required or
reasonably appropriate with respect thereto (e.g., as Employee’s employer).  The
foregoing, however, shall not preclude the Employee from (i) engaging in
appropriate civic, charitable, professional or trade association activities,
(ii) subject to Board of Director written approval, serving on one or more other
boards of directors of public or private companies, as long as such activities
and services do not conflict with the responsibilities to Opexa, or (iii)
engaging in the activities set forth on Exhibit A attached hereto as long as
such activities do not conflict with the responsibilities to Opexa.

Page 1 of 16

--------------------------------------------------------------------------------





2.

Duties and Title

Employee shall have the titles of and shall act as the President and Chief
Executive Officer of Opexa and be nominated by the Board as a director nominee
on the slate of directors set forth in the proxy statement to be voted upon by
the shareholders at the 2008 annual meeting of Opexa shareholders (as well as
each annual meeting of Opexa shareholders thereafter during the term of this
Agreement).  Employee shall have the following responsibilities and duties as
President and Chief Executive Officer: Employee shall report to Opexa’s Board of
Directors, shall have general supervision over the operations of Opexa and will
have such other duties and responsibilities consistent with his position as
Chief Executive Officer, as may reasonably be assigned to Employee by Opexa’s
Board of Directors from time to time.  Notwithstanding the above, Employee will
not assume the title and role of Chief Executive Officer until the earlier of
(i) the effective termination date of David McWilliams’ current employment
agreement or (ii) July 1, 2008.

3.

Term of Employment

The term of employment of Employee is through June 16, 2011, subject to (i)
automatic 12 month renewal periods (which shall take effect 12 months from the
end of the then current term, such that the remaining term will never be less
than 12 months) and (ii) termination pursuant to Section 6.

4.

Compensation; Bonus Payments; Option Grants; and Expense Reimbursement

As compensation, Opexa shall pay Employee a salary of $285,000 for the 12-month
period ending June 16, 2009, $335,000 for the 12-month period ending June 16,
2010, $385,000 for the 12-month period ending June 16, 2011, and thereafter as
determined by the Board, but not less than $385,000, paid consistent with the
then payroll practices of Opexa. If the 12-month period referred to in the prior
sentence ends on a date that is not the last day of the pay period, then such 12
month period shall not end until the last day of that pay period, and the salary
increase shall then take effect on the following day.

Opexa shall pay Employee (i) an annual bonus in cash of up to 50% of base salary
paid during the annual bonus calculation period based upon milestones to be
mutually agreed to by Employee and Compensation Committee, and (ii) a one-time
bonus of $50,000 cash and 25,000 shares of Opexa common stock (subject to
adjustment for any stock split, dividend, recapitalization or other event
affecting the common stock after the date hereof and prior to issuance), such
cash to be paid and stock to be issued within thirty days of the date that the
last sales price per share of Opexa common stock equals or exceeds $4.00 for
twenty consecutive trading days provided that Employee remains employed by Opexa
on such date.  The restricted stock, which will be granted pursuant to the
Company’s 2004 Compensatory Stock Option Plan (the “Plan”), may not be granted
hereunder until the earlier of (i) the shareholders having approved an amendment
to add shares to the Plan at the 2008 annual shareholders meeting, or (ii)
September 30, 2008.

Opexa shall issue Employee a ten-year incentive stock option pursuant to Opexa’s
2004 Compensatory Stock Option plan to purchase 250,000 shares of Opexa common
stock with an exercise price equal to the fair market value on the date of grant
which shall be the date of this Agreement.

Page 2 of 16

--------------------------------------------------------------------------------





The Option granted hereunder, which is granted pursuant to the Plan, is not
exercisable until the earlier of (i) the shareholders having approved an
amendment to add shares to the Plan at the 2008 annual shareholders meeting, or
(ii) September 30, 2008.  The option shall vest as follows:  (i) 50,000 shares
upon the date of grant; and (ii) the balance quarterly in equal amounts (i.e.,
16,666.67 shares) over three years. Employee shall be eligible for subsequent
grants as determined in the sole discretion of the Compensation Committee.

Employee shall receive prompt reimbursement for all reasonable and customary
travel, entertainment and other out-of-pocket business expenses incurred by
Employee in fulfilling his duties and responsibilities.

5.

Benefits; One-Time Moving Benefits

Opexa will provide Employee with the benefits and insurance coverage as
generally provided by Opexa to its management employees, but only if and when
such benefits and/or coverage are provided.  If provided, such benefits and
insurance coverages may be changed by Opexa from time to time.  Employee shall
be entitled to four (4) weeks of vacation for every twelve (12) months of
employment with Opexa (to be pro rated over such period).  

Opexa will provide Employee with: (i) a monthly payment of $2,400.00, in
advance, for a period of six months from the date of this Agreement; (ii)
reimbursement of actual costs of coach-class airfare expense incurred in
bi-weekly trips to visit family until the earlier of Employee relocating his
family to the greater Houston, Texas area, or December 1, 2008; and (iii)
reimbursement of actual costs of one coach-class roundtrip airfare for wife and
children for a house-hunting trip to Houston that occurs on or before December
1, 2008.  Additionally, Opexa will provide Employee with the following one-time
moving benefits: (i) moving and immigration/visa expenses; (ii) closing
fees/costs (excluding adjustments for items unpaid by seller) for sale of
current home; and (iii) closing fees/costs (excluding all insurance premiums
other than title, adjustments for items unpaid by seller, and interest payments
that lender requires in advance) for purchase of new home. The aggregate
one-time benefits set forth in the preceding sentence not to exceed $75,000, of
which $40,000 is reimbursable on a current basis and the balance will only be
reimbursable to the Employee if Opexa has raised at least $5 million in the
placement of equity or equity-equivalent securities through the exercise of
outstanding warrants or in a series of new offerings that closes on or before
December 31, 2008.  In addition, should such benefits not exceed $75,000, then
Employee shall be paid any unused portion of such amount as a bonus upon Opexa
raising at least $5 million in the placement of equity or equity-equivalent
securities through the exercise of outstanding warrants or in a series of new
offerings that closes on or before December 31, 2008.  Opexa shall also pay to
Employee additional payments not to exceed 50% of the value of the benefits set
forth in this paragraph to cover United States federal income tax obligations of
Employee with respect to these benefits, excepting the closing fees/costs
related to sale of the existing home and the purchase of a new home in the
greater Houston area and also excepting any unused portion treated as a bonus.

6.

Termination

Page 3 of 16

--------------------------------------------------------------------------------





The Employee’s employment hereunder may be terminated prior to the term provided
for in Section 3 only under the following circumstances:  

6.1       Death.  The Employee’s employment shall terminate automatically on the
date of his death.

6.2       Disability.  If a Disability (as defined below) occurs and is
continuing, the Employee's employment shall terminate 180 days after Opexa gives
the Employee written notice that it intends to terminate his Employment on
account of that Disability, or on such later date as Opexa specifies in such
notice. If the Employee resumes the performance of substantially all of his
duties under this Agreement before the termination becomes effective, the notice
of intent to terminate shall be deemed to have been revoked.  Disability of
Employee shall not prevent Opexa from making necessary changes during the period
of Employee’s Disability to conduct its affairs. “Disability” shall mean that
the Employee, with reasonable accommodation, has been unable to perform his
essential duties under this Agreement for a period of at least six consecutive
months as a result of his incapacity due to injury or physical or mental
illness, any disability as defined in a disability insurance policy which
provides coverage for the Employee, or any disability as defined by the
Americans with Disabilities Act of 1990, Public Law 101_336, 42 U.S.C.A. § 12101
et seq.

6.3       Employee’s Voluntary Termination.  The Employee may terminate his
employment at any time upon 30 days’ prior written notice to Opexa.

6.4       Termination by Opexa Without Cause.  Upon 30 days’ prior written
notice to Employee by the Board of Directors, Opexa may terminate Employee’s
employment without Cause (as defined below).  Upon termination without Cause the
Employee shall be entitled to the following severance:

 

(i)

 

twelve months base salary at the rate in effect (as provided for by Section 4 of
this Agreement) at the time of such termination, to be paid in one lump sum
prior to the effective date of termination;

 

(ii)

a payment equal to 30% of the average base salary paid to Employee during the 12
month period prior to the date of termination, in lieu of any potential bonus,
to be paid in one lump sum prior to the effective date of termination; provided,
however, that if Employee has been awarded a bonus that has not yet been paid,
then Employee shall also be paid the amount of such bonus;

 

(iii)

reimbursement of Employee’s COBRA expenses for a 12-month period following the
effective date of termination, subject to a cap equal to Opexa’s standard
contribution to health benefits on behalf of Employee at the time of
termination;

 

(iv)

reimbursement for expenses incurred but not yet paid prior to such termination
of employment, to be paid prior to the effective date of termination;



Page 4 of 16

--------------------------------------------------------------------------------





 

(v)

 

compensation in respect of any accrued vacation pay, to be paid prior to the
effective date of termination;

 

(vi)

any other compensation and benefits, including deferred compensation, as may be
provided in accordance with the terms and provisions of any applicable plans and
programs of Opexa;

 

(vii)

the vesting under any and all stock options, restricted shares, stock units or
other equity-based compensation granted to Employee prior to termination shall
accelerate as follows:  (i) if the effective date of termination is at least two
years after Employee’s commencement of employment with Opexa, then all vesting
schedules shall accelerate in full; and (ii) if the effective date of
termination is less than two years after Employee’s commencement of employment
with Opexa, then all vesting schedules shall accelerate to reflect an additional
12 months’ worth of vesting beyond the effective date of termination; and

 

(viii)

Employee shall have no less than 90 days from termination to exercise any and
all stock options, restricted shares, stock units or other equity-based
compensation granted to Employee prior to termination (or any such longer
periods as provided by any applicable grant or plan).

6.5       Termination by Opexa With Cause.  Opexa may terminate Employee’s
employment with Cause as set forth herein.  Upon termination with Cause,
Employee shall not be entitled to any severance described in clauses (i), (ii),
(iii) and (vii) of Section 6.4, although Employee shall be entitled to the
arrangements outlined in the other clauses of Section 6.4.  “Cause” as used
herein shall be limited to: (i) commission of a felony or other crime involving
moral turpitude; (ii) Employee losing his H-1B visa or otherwise failing to
maintain an immigration status which allows him to work in the United States as
contemplated by this Agreement, so long as Opexa has not failed to perform such
undertakings as are required or reasonably appropriate with respect thereto
(e.g., as Employee’s employer); (iii) failure of Employee to relocate his
principal residence to the greater Houston area prior to June 1, 2009; or  (iv)
any of the following so long as Employee is provided with prompt notice and
within 30 days of receipt of such notice, Employee fails to either cure such
action if such violation is curable or cease such action if such cessation will
result in no future violation: (x) any material violation of the policies and
practices established by the Board or a material violation of this Agreement;
(y) failure to exercise reasonable efforts to perform duties consistent with
Employee’s position with Opexa as reasonably instructed by the Board; or (z)
breach of fiduciary duty or misconduct that is likely to cause a material
adverse effect upon the financial condition or business operations of Opexa.



6.6       Defacto Termination.  Opexa shall be deemed to have terminated
Employee without Cause, unless consented to by Employee, upon: (i) any
unilateral reduction of Employee’s salary or target or minimum bonus
arrangement; (ii) any material reduction in other benefits available to Employee
as provided for in Section 5 not generally applicable to all employees;



Page 5 of 16

--------------------------------------------------------------------------------





(iii) any diminution in Employee’s role of President and Chief Executive Officer
as described in Section 2; or (iv) movement of Employee’s principal place of
employment to a site that is more than 50 miles from Opexa’s current offices
(although clause (iv) will not apply until Employee has relocated his family to
Texas).

6.7       Change of Control. The effectiveness of a Change of Control (as
defined below) shall be deemed a termination without Cause.  Upon the
effectiveness of a Change of Control, Opexa shall pay the Employee:

 

(i)

 

eighteen months base salary at the rate in effect (as provided for by Section 4
of this Agreement) at the time of such termination, to be paid in one lump sum
prior to the effective date of termination;

 

(ii)

a payment equal to 45% of the average base salary paid to Employee during the 12
month period prior to the date of termination, in lieu of any potential bonus,
to be paid in one lump sum prior to the effective date of termination; provided,
however, that if Employee has been awarded a bonus that has not yet been paid,
then Employee shall also be paid the amount of such bonus;

 

(iii)

reimbursement of Employee’s COBRA expenses for an 18-month period following the
effective date of termination, subject to a cap equal to Opexa’s standard
contribution to health benefits on behalf of Employee at the time of
termination;

 

(iv)

reimbursement for expenses incurred but not yet paid prior to such termination
of employment, to be paid prior to the effective date of termination;

 

(v)

compensation in respect of any accrued vacation pay, to be paid prior to the
effective date of termination;

 

(vi)

any other compensation and benefits, including deferred compensation, as may be
provided in accordance with the terms and provisions of any applicable plans and
programs of Opexa;

 

(ix)

the vesting under any and all stock options, restricted shares, stock units or
other equity-based compensation granted to Employee prior to termination shall
accelerate in full; and

 

(x)

Employee shall have no less than 90 days from termination to exercise any and
all stock options, restricted shares, stock units or other equity-based
compensation granted to Employee prior to termination (or any such longer
periods as provided by any applicable grant or plan).

“Change of Control” as used herein shall mean the occurrence of the following
events:

Page 6 of 16

--------------------------------------------------------------------------------





 

(i)

 

A sale, transfer, or other disposition by Opexa through a single transaction or
a series of transactions occurring within a 90-day period of securities of Opexa
representing Beneficial Ownership (as defined below) of fifty (50%) percent or
more of the combined voting power of Opexa then outstanding to any “Unrelated
Person” or “Unrelated Persons” acting in concert with one another.  For purposes
of this definition, the term “Person” shall mean and include any individual,
partnership, joint venture, association, trust corporation, or other entity
[including a “group” as referred to in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (“1934 Act”)].  For purposes of this
definition, the term “Unrelated Person” shall mean and include any Person other
than the Employee, Opexa, a wholly-owned subsidiary of Opexa, an existing
shareholder, or an employee benefit plan of Opexa; provided however, a sale of
Opexa’s securities in a capital raising transaction shall not be a Change of
Control.

 

(ii)

A sale, transfer, or other disposition through a single transaction or a series
of transactions occurring within a 365-day period of all or substantially all of
the assets of Opexa to an Unrelated Person or Unrelated Persons acting in
concert with one another.

 

(iii)

A change in the ownership of Opexa through a single transaction or a series of
transactions occurring within a 365-day period such that any Unrelated Person or
Unrelated Persons acting in concert with one another become the “Beneficial
Owner,” directly or indirectly, of securities of Opexa representing more than
fifty (50%) percent of the combined voting power of Opexa then outstanding.  For
purposes of this Agreement, the term “Beneficial Owner” shall have the same
meaning as given to that term in Rule 13d-3 promulgated under the 1934 Act,
provided that any pledgee of voting securities is not deemed to be the
Beneficial Owner of the securities prior to its acquisition of voting rights
with respect to the securities.

 

(iv)

Any consolidation or merger of Opexa with or into an Unrelated Person, unless
(i) immediately after the consolidation or merger the holders of the common
stock of Opexa immediately prior to the consolidation or merger are the
beneficial owners of securities of the surviving corporation representing more
than fifty (50%) percent of the combined voting power of the surviving
corporation’s then outstanding securities.

6.8   Execution of Release Prior to Opexa’s Obligation to Effect Termination
Payments. Disbursement of any benefits or payments to be made to Employee as a
result of his termination or a Change of Control shall be conditioned upon the
Employee first executing an agreement (in a form reasonably satisfactory to
Employee and his counsel) which waives, releases and discharges Opexa, its
officers and directors from all claims, liabilities, demands and causes of
action, known or unknown, which Employee may have against any of them as a
result of Employee’s employment, termination of employment and/or any other
matter or claim arising during the time of Employee’s employment, except for any
claims, liabilities, demands and causes of action regarding (i) unpaid
compensation or other benefits, (ii) any other obligations of Opexa set forth in
this Agreement or any other written agreement or arrangement between Opexa and
Employee or (iii) any indemnification or expense payment or reimbursement
obligations of Opexa.

Page 7 of 16

--------------------------------------------------------------------------------





6.9       Section 280G  If any payment or benefit Employee would receive
pursuant to a Change of Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be reduced to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax, results in the Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order: (1)
reduction of cash payments (in reverse order of the date otherwise due), (2)
cancellation of accelerated vesting of equity-based compensation awards, and (3)
reduction of employee benefits (in reverse order of the date otherwise due).  In
the event that acceleration of vesting of equity-based compensation awards is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant unless Employee elects in writing a different order for
cancellation.  The accounting firm engaged by Opexa for general audit purposes
as of the day prior to the effective date of the Change of Control shall perform
the foregoing calculations.  Opexa shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  Such
accounting firm shall provide its calculations, together with detailed
supporting documentation, to Employee and Opexa within fifteen (15) calendar
days after the date on which the Executive’s right to a Payment is triggered (if
requested at that time by Employee and Opexa) or such other time as requested by
Employee or Opexa.  If such accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish Employee and Opexa with an opinion reasonably
acceptable to Employee that no Excise Tax will be imposed with respect to such
Payment.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon Employee and Opexa.

7.

Confidential and Proprietary Information; Documents

7.1       Opexa shall, during the term of Employee’s employment hereunder,
provide Employee with information deemed secret and confidential by Opexa.  Such
secret or confidential information or know-how of Opexa  (referred to
collectively as “Confidential Information”) shall include, without limitation,
the following:  the status and plans for research and development; materials,
cells, tissues, and other biological samples and specimens; cell banking
methods, apparatus, and services; pending and planned patent applications (until
published by the Patent Office); invention disclosures; research and technical
data and information; methods of creating, preparing, and using stem cells and
other biological materials; license, sublicense, and other agreements relating
to intellectual property rights; Opexa’s plans; customer or contact information;
contributor information; strategies, costs, prices, uses, applications of
products and services; results of and data from investigations or experiments;
all apparatus, products, processes, compositions, samples, formulas, computer
programs, pricing policy, financial information, and methods of doing business;
policy and/or procedure manuals, training and recruiting procedures; accounting
procedures; the status and content of Opexa’s contracts with its contributors,
clients, and customers; Opexa’s business philosophy, and servicing methods and
techniques; all at any time used, developed, or investigated by Opexa, before or
during the Employee’s tenure of employment, which are not generally available to
the public or which are maintained as confidential by Opexa.

Page 8 of 16

--------------------------------------------------------------------------------





7.2       Employee recognizes and acknowledges that Employee will have access to
certain information of Opexa that is confidential and proprietary and
constitutes valuable and unique property of Opexa.  Employee agrees that
Employee will not at any time, either during or subsequent to Employee’s
employment, disclose to others, use, copy or permit to be copied, except in
pursuance of Employee’s duties on behalf of Opexa, its successors, assigns or
nominees, any Confidential Information or know-how of Opexa (whether or not
developed by the Employee) without Opexa’s prior written consent.  Employee
further agrees to maintain in confidence any confidential information of third
parties received as a result of Employee’s employment with Opexa.

7.3       Employee further agrees to deliver to Opexa at the termination of
Employee’s employment all biological materials correspondence, memoranda, notes,
records, drawings, sketches, plans, customer, client and/or contributor lists,
product compositions, or other documents and all copies thereof (all of which
are hereafter referred to as the “Documents”), made, composed or received by
Employee, solely or jointly with others, and which are in Employee’s possession,
custody, or control at such date and which are related in any manner to the
past, present, or anticipated business of Opexa.  In this regard, Employee
hereby grants and conveys to Opexa all right, title and interest in and to,
including without limitation, the right to possess, print, copy, and sell or
otherwise dispose of, any biological materials, reports, records, papers
summaries, photographs, drawings or other documents, and writings, copies,
abstracts or summaries thereof, or any other works of authorship, which may be
prepared by Employee or under Employee’s direction or which may come into
Employee’s possession in any way during the term of Employee’s employment with
Opexa which relate in any manner to the past, present or anticipated business of
Opexa.

7.4       Employee further agrees that Employee will not use or disclose to
other employees of Opexa, during Employee’s employment with Opexa, confidential
information belonging to Employee’s former employers, or any other third parties
unless written permission has been given by such persons to Opexa to use and/or
disclose such information.

7.5       In the event of a breach or threatened breach of any of the provisions
of Section 7, Opexa shall be entitled to seek an injunction ordering the return
of such Documents and any and all copies thereof and restraining Employee from
using or disclosing, for Employee’s benefit or the benefit of others, in whole
or in part, any Confidential Information, including but not limited to the
Confidential Information which such Documents contain, constitute, or
embody.  Employee further agrees that any breach or threatened breach of any of
the provisions of Section 7 would cause irreparable injury to Opexa for which it
would have no adequate remedy at law.  Nothing herein shall be construed as
prohibiting Opexa from pursuing any other remedies available to it for any such
breach or threatened breach, including the recovery of damages.

Page 9 of 16

--------------------------------------------------------------------------------





8.

Noncompetition/No-Hire Agreement

8.1       Employee agrees that, from the date hereof until a period of twelve
months following the date of the termination of Employee’s employment (the
“Noncompetition Period”), Employee will not directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any “Competitive Business” anywhere in the United States of
America (the “Noncompetition Territory”).  As used herein, a “Competitive
Business” is defined as any business developing autologous cellular therapies to
treat multiple sclerosis (MS).

8.2       Employee further agrees that from the date hereof until a period of
one year following the date of the termination of Employee’s employment (the
“Nonsolicitation Period”) and within the Noncompetition Territory Employee will
not, directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, corporate officer, director, or in any other individual or
representative capacity, call on, solicit, recruit, or attempt to call on,
solicit, or recruit any of the employees of Opexa, regardless of whether for the
benefit of the Employee or for any other person, firm, or corporation.

8.3       Employee shall not during the Nonsolicitation Period and within the
Noncompetition Territory, either directly or indirectly (i) make known to any
Competitive Business, to the extent such information is not public, the names
and addresses of any of Opexa’s customers or contacts or any other information
pertaining to such persons or businesses or (ii) call on, solicit, or take away,
or attempt to call on, solicit or take away, in each instance for any
Competitive Business, any of the customers of Opexa with whom Employee first
became acquainted during Employee’s association with Opexa.

8.4       Employee agrees that the restraints created by the covenants in
Section 8 are no greater than necessary to protect Opexa’s legitimate
interests.  Furthermore, Employee agrees that such covenants of Section 8 do not
hinder, or otherwise cause hardship to Employee in finding and performing
employment elsewhere upon termination of this Agreement.  Similarly, Employee
agrees that Opexa’s need for the protection afforded by the covenants of Section
8 is not outweighed by either the hardship to Employee or any injury likely to
the public.

8.5       Employee agrees that this Section 8 is ancillary to this Agreement,
and independent of any other agreement related to Employee’s employment with
Opexa, and Employee acknowledges that the consideration given by Opexa for this
Agreement includes Opexa’s agreement to provide to the Employee access to the
Confidential Information, as well as employment.  Further, the existence of any
claim or cause of action of Employee against Opexa or any officer, director, or
employee of Opexa, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Opexa of Employee’s covenants
contained in this Agreement.  In addition, this Section 8 shall continue to be
binding upon Employee in accordance with its terms, notwithstanding the
termination of Employee’s employment.

8.6       Employee agrees that Employee’s breach or violation, or threat
thereof, of this covenant not to compete shall entitle Opexa, as a matter of
right, to seek an injunction without the necessity of posting bond, issued by
any court of competent jurisdiction, restraining any further or continued breach
or violation of this covenant.

Page 10 of 16

--------------------------------------------------------------------------------





Such right to an injunction shall be cumulative and in addition to, and not in
lieu of, any other remedies to which Opexa may show itself justly
entitled.  Further, during any period in which Employee is in breach of this
covenant not to compete, the time period of this covenant shall be extended for
an amount of time that Employee is in breach.

9.

Inventions and Other Intellectual Property

9.1       Employee agrees to hold in complete trust for the benefit of Opexa,
and to disclose promptly and fully to Opexa in writing, and hereby assigns, and
binds Employee’s heirs, executors, administrators, and all legal representatives
to assign, to Opexa any and all inventions, discoveries, ideas, concepts,
improvements, copyrightable works, biological materials, and other developments
(all of the above are collectively referred to as the “Developments”) conceived,
made, discovered or developed by him, solely or jointly with others, during
Employee’s employment by Opexa, whether during or outside of usual working hours
and whether on Opexa’s premises or not, which relate in any manner to the past,
present or anticipated business of Opexa.  Any and all such Developments shall
be the sole and exclusive property of Opexa, whether patentable, copyrightable,
or neither, and Employee agrees that Employee will assist and fully cooperate in
every way, at Opexa’s expense, in securing, maintaining, and enforcing, for the
benefit of Opexa or its designee, patents, copyrights or other types of
proprietary or intellectual property protection for such Developments in any and
all countries.  Employee acknowledges and agrees that any and all such
Developments conceived, created, or authored by him within the scope of
Employee’s employment is a “work made for hire,” as defined by the federal
copyright laws, and therefore all copyrights in and to such works are and will
be owned by Opexa.  To the extent that Employee authors any copyrightable work
in any medium during the Term of this Agreement which relates or pertains to
Opexa or its operations or activities and which was not prepared within the
scope of Employee’s employment, Employee hereby assigns all right, title, and
interest, including but not limited to all rights of copyright, in and to such
works to Opexa.  Within six months following the termination of Employee’s
employment, and without limiting the generality of the foregoing, any
Development of the Employee relating to any Opexa subject matter on which
Employee worked or was informed during Employee’s employment by Opexa shall be
conclusively presumed to have been conceived and made prior to the termination
of Employee’s employment (unless the Employee clearly proves that such
Development was conceived and made following the termination of Employee’s
employment), and shall accordingly belong, and be assigned, to Opexa and shall
be subject to this Agreement.

9.2       Without limiting the foregoing, Employee agrees at the request of
Opexa (but without additional compensation from Opexa during Employee’s
employment by Opexa) to execute any and all papers and perform all lawful acts
which Opexa deems necessary for the preparation, filing, prosecution, and
maintenance of applications for United States and foreign letters patent, or for
United States and foreign copyrights, on the Developments, and to execute such
instruments as are necessary or convenient to assign to Opexa, its successors,
assigns or nominees, all of the Employee’s right, title, and interest in the
Developments and the like, so as to establish, maintain or perfect, in Opexa,
its successors, assigns or nominees, the entire right, title, and interest to
the Developments, and also to execute any instruments necessary or which Opexa
may deem desirable it connection with any continuation, renewal or reissue
thereof, or in the conduct of any proceedings or litigation in regard thereto.

Page 11 of 16

--------------------------------------------------------------------------------





9.3       All expenses incurred by the Employee by reason of the performance of
any of the obligations set forth in this Section 9 on Inventions shall be borne
by Opexa.  Should the Employee’s assistance be requested by Opexa after
termination of employment, Opexa would compensate the Employee at a reasonable
rate.

10.

Conflicts of Interest

10.1      In keeping with Employee’s fiduciary duties to Opexa, Employee agrees
that Employee shall not during the term of his employment with Opexa hereunder,
directly or indirectly, become knowingly involved in any conflict of interest
with reference to any transaction or opportunity including Opexa (“Conflict”),
or upon discovery thereof, allow such a Conflict to continue. Moreover, Employee
agrees that Employee shall promptly disclose to the Board of Opexa any facts
known to Employee which might involve any reasonable possibility of a
Conflict.  Employee shall maintain the highest standards of conduct, and shall
not do anything likely to injure the reputation or goodwill of Opexa, or
embarrass or otherwise generate adverse publicity for or bring unwanted
attention to Opexa.

10.2      It is agreed that any direct or indirect interest in, connection with,
or benefit from any outside activities, particularly commercial activities,
which interest might in any way adversely affect Opexa or any of its
subsidiaries or affiliates, involves a possible Conflict.  Circumstances in
which a Conflict on the part of Employee would or might arise, and which should
be reported immediately by Employee to an officer of Opexa, include, without
limitation, the following: (a) ownership of a material interest in, acting in
any capacity for, or accepting directly or indirectly any payments, services or
loans from a supplier, contractor, subcontractor, customer or other entity with
which Opexa does business; (b) misuse of information or facilities to which
Employee has access in a manner which will be detrimental to Opexa’s interest;
(c) disclosure or other misuse of information of any kind obtained through the
Employee’s connection with Opexa; (d) acquiring or trading in, directly or
indirectly, other properties or interests connected with the design, manufacture
or marketing of products designed, manufactured or marketed by Opexa; (e) the
appropriation to the Employee or the diversion to others, directly or
indirectly, of any opportunity in which it is known or could reasonably be
anticipated that Opexa would be interested; and (f) the ownership, directly or
indirectly, of a material interest in an enterprise in competition with Opexa or
its dealers and distributors or acting as a director, officer, partner,
consultant, employee or agent of any enterprise which is in competition with
Opexa or its dealers or distributors.

11.

Activities Associated With Maintenance of Professional Status and Community
Activities

Opexa will reimburse Employee for the costs of activities associated with the
maintenance of the Employee’s professional status, including the payment of
licensing fees and required continuing education, expenses for
professional/network meetings, as well as community activities.

Page 12 of 16

--------------------------------------------------------------------------------





12.

Prior Discoveries

Employee does not have any unpatented inventions and discoveries made or
conceived by Employee prior to Employee’s employment with Opexa and which are to
be excluded from this Agreement.  

13.

Publicity

13.1      Employee agrees that Opexa may use, and hereby grants Opexa the
nonexclusive and worldwide right to use, Employee’s name, picture, likeness,
photograph, signature, or any other attribute of Employee’s persona (all of such
attributes are hereafter collectively referred to as “Persona”) in any media for
any advertising, publicity or other purpose at any time, either during or
subsequent to Employee’s employment by Opexa.  Employee agrees that such use of
Employee’s Persona will not result in any invasion or violation of any privacy
or property rights Employee may have; and Employee agrees that Employee will
receive no additional compensation for the use of Employee’s Persona.  Employee
further agrees that any negatives, prints or other material for printing or
reproduction purposes prepared in connection with the use of Employee’s Persona
by Opexa shall be and are the sole property of Opexa.

13.2      Employee further agrees that at no time during Employee’s employment
by Opexa shall Employee write, author, publish, distribute, or cause to be
published or distributed any pictorial, graphic, or literary works, such as but
without limitation, books, articles, stories, or pamphlets, in any medium of
expression, tangible or intangible, that relate, describe, or pertain in any way
to Opexa or to the operations, activities, or employees of Opexa without first
obtaining the prior written consent of the Board of Directors of Opexa to do so
and also the prior written approval of the contents of any such work by the
Board of Directors of Opexa.

14.

Indemnification

14.1      Agreement to Indemnify.  Opexa shall, to the fullest extent permitted
by the Texas Business Corporation Act, as amended, indemnify Employee if he is
or was involved in any manner (including, but not limited to, as a party or a
witness) in any threatened, pending, or completed investigation, claim, action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
(including, but not limited to, any action, suit, or proceeding brought by or in
the right of the corporation to procure a judgment in its favor) (a
“Proceeding”) by reason of the fact that the Employee is or was a director,
officer, or employee of Opexa, against all liabilities and expenses actually and
reasonably incurred by Employee in connection with such proceeding. Such
indemnification shall include the right to receive payment of any expenses
incurred by Employee in connection with any investigation, claim, action, suit,
or proceeding, as and when incurred, consistent with the provisions of the Texas
Business Corporation Act, as amended.  Notwithstanding the above, Employee shall
not be indemnified in an instance to the extent (and then only to the extent)
such indemnification by Opexa in such instance would be prohibited by applicable
law.  The provisions of this Section 14.1 shall not limit, and shall be in
addition to, any other obligation of Opexa to indemnify Employee (including,
without limitation, pursuant to any provision of Opexa’s Articles of
Incorporation or Bylaws, insurance maintained by Opexa, other agreements with
Opexa, or otherwise).

Page 13 of 16

--------------------------------------------------------------------------------





14.2      Further Arrangements.  In addition to the provisions of Section 14.1,
to the extent that Opexa offers any further or additional indemnification
arrangements to any of its directors or executive officers, such arrangements
shall be made available promptly to Employee.

15.

Remedies

Employee and Opexa agree that, because damages at law for any breach or
nonperformance of this Agreement, while recoverable, are and will be inadequate,
each party may seek to have this Agreement enforced in equity by specific
performance, injunction, accounting or otherwise.

16.

Miscellaneous

16.1      This Agreement is made and entered into as of the date hereof and the
rights and obligations of the parties hereto shall be binding upon the heirs and
legal representatives of the Employee and the successors and assigns of
Opexa.  This Agreement may be assigned by Opexa but is personal to the Employee
and no rights, duties, and obligations of Employee hereunder may be assigned.

16.2      No waiver or non-action with respect to any breach by the other party
of any provision of this Agreement, nor the waiver or non-action with respect to
any breach of the provisions of similar agreements with other employees shall be
construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.

16.3      Should any portions hereof be held to be invalid or wholly or
partially unenforceable, such holding shall not invalidate or void the remainder
of this Agreement.  The portions held to be invalid or unenforceable shall be
revised and reduced in scope so as to be valid and enforceable, or, if such is
not possible, then such portions shall be deemed to have been wholly excluded
with the same force and effect as if it had never been included herein.

16.4      Each party’s obligations under this Agreement shall survive the
termination, for whatever reason, of Employee’s employment.

16.5      This Agreement supersedes, replaces and merges any and all prior and
contemporaneous understandings, representations, agreements and discussions
relating to the same or similar subject matter as that of this Agreement between
Employee and Opexa and constitutes the sole and entire agreement between the
Employee and Opexa with respect to the subject matter of this Agreement.

16.6      The laws of the State of Texas, excluding any conflicts of law rule or
principle that might otherwise refer to the substantive law of another
jurisdiction, will govern the interpretation, validity and effect of this
Agreement without regard to the place of execution or the place for performance
thereof, and Opexa and Employee agree that the appropriate courts in Montgomery
County, Texas, shall have personal jurisdiction and venue over Opexa and
Employee to hear all disputes arising under this Agreement.

Page 14 of 16

--------------------------------------------------------------------------------





16.7      All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given when mailed by registered mail or certified mail,
return receipt requested, as follows:

  If to Opexa, to:   2635 N. Crescent Ridge Drive The Woodlands, TX 77381 Attn:
Scott Seaman Attn: Lynne Hohlfeld   If to Employee, to:   Mr. Neil Warma 1084
Mahogany Road London, Ontario N6H 2W5

or to such other addresses as either party may designate by notice to the other
party hereto in the manner specified in this section 16.

16.8      This Agreement may not be changed or terminated orally, and no change,
termination or waiver of this Agreement or of any of the provisions herein
contained shall be binding unless made in writing and signed by both parties,
and in the case of Opexa, by an authorized officer of Opexa.




OPEXA THERAPEUTICS, INC.

 

EMPLOYEE

    By:   /s/Lynne Hohlfeld By:

/s/ Neil Warma

Lynne Hohlfeld Neil Warma Chief Financial Officer



Page 15 of 16

--------------------------------------------------------------------------------





EXHIBIT A

Certain Other Activities




1)

Chairman of SAB for Genome Canada Project: “Structural and Functional Annotation
of

the Human Genome for Disease Study” i) From Sept 2007 – Sept 2010   2)

Member of London Economic Development Board

i) Will terminate by Sept 2008   3) Advisory Board Member Medtrode Inc. (medical
device company developing electrodes for neurostimulation) i) Dec 2007 – Dec
2009   4) BioteCanada Emerging Company Advisory Board i) Will terminate by Jul
2008





Page 16 of 16